Citation Nr: 1440077	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  08-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, among other things, denied entitlement to a TDIU.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Beyond the ratings contemplated by the Rating Schedule, VA regulations establish objective and subjective standards for an award of a TDIU.  38 C.F.R. § 4.16(a) (2013).  If the veteran's schedular rating is less than total, a total disability rating may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if, as in the instant case, the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA Adjudication Manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d).  This term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2013); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that the veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2013).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 C.F.R. § 3.341(a), 4.19 (2013).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Throughout the period on appeal, the Veteran's combined disability rating has met the above-described criteria for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16, 4.25 (2013).  The Veteran is currently in receipt of a 40 percent disability rating for diabetes mellitus (diabetes), a 30 percent rating for depressive disorder with posttraumatic stress disorder (PTSD), a 20 percent rating for a left ulnar nerve disability, 10 percent ratings for peripheral neuropathy of each of the lower extremities, a 10 percent rating for a cataract of the right eye, and noncompensable ratings for a shell fragment wound of the spine and erectile dysfunction.  

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  In his January 2007 application for a TDIU, the Veteran stated that he had completed high school.  The Veteran indicated that he last worked full-time in May 2004 as a letter carrier, and he then had part-time employment assembling trophies from June 2005 to January 2007.  In March 2007, the Veteran's last full time employer indicated that he last worked in February 2005, and the Veteran took an optional retirement due to disabilities that rendered him unable to perform his duties.  The Veteran's employer indicated that it had made no concessions to the Veteran by reason of age or disability.

In May 2007, a general medical examiner opined that the Veteran was able to function in his previous occupational environment as a letter carrier without impairment from his service-connected disabilities.  A May 2007 psychiatric examiner found that there was no compelling evidence that the Veteran's depressive illness was sufficiently severe to render him unemployable, both evaluations providing evidence against this claim. 

An October 2008 psychiatric examiner found that the Veteran's depressive and PTSD symptoms would reduce the Veteran's occupational effectiveness and efficiency, but they would not preclude maintenance of employment.  

In November 2009, an examiner found that the Veteran's acquired psychiatric disorder would result in an occasional decrease in work efficiency, or in intermittent periods of inability to perform occupational tasks, but the Veteran would otherwise have generally satisfactory functioning.  The examiner noted that the Veteran's PTSD, depression, and anxiety would result in a decrease in work efficiency.  The Veteran's diabetes would cause a poor mental status as a result of unregulated blood sugar that resulted in work deficiency.  

In an October 2010 general medical examination, the Veteran indicated that he retired in 2005 because he was eligible by age or the duration of his work.  The examiner noted that the Veteran would be assigned different duties as a result of his disabilities.  The examiner noted that the Veteran, as is typical of many senior citizens, had a multifactorial decrease in functional capacity.  The examiner noted that the Veteran had the fatigue, memory and cognitive limitations, musculoskeletal limitations, and cardiovascular limitations that would be expected of a 62-year old with a long history of multiple medical problems.  The examiner found that the Veteran had the residual functional capacity for sedentary and light work, providing more evidence against this claim. 

In a November 2010, an examiner found that there was no reason that the Veteran could not work based on the Veteran's vision and ocular status.  In November 2010, an examiner noted that the Veteran reported having problems gripping objects, which created work difficulties.  The Veteran also reported that he "could not handle" work-related stress.  The examiner found that medical and psychiatric problems could have contributed to occupational problems.  The examiner noted that the Veteran's medical problems "appear to be a major contributing factor" in the Veteran's inability to seek employment.  The examiner was unable, however, due to the Veteran's inconsistent report of his work history, to render an opinion as to the condition that primarily caused the Veteran's occupational impairment.  

In January 2013, a VA examiner found that the Veteran's service-connected psychiatric conditions would result in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though the Veteran would generally function satisfactorily.  Also in January 2013, VA examiners found that neither the Veteran's eye disability, nor his nerve disabilities, nor his diabetes disability would impact his ability to work.  A January 2013 general medical examination found that the Veteran's service-connected disabilities generally did not render him physically unable to secure and maintain substantially gainful employment.  The examiner found that the Veteran's service-connected disabilities did not impact either physical or sedentary employment, providing more evidence against this claim.

The Board finds that the great weight of the medical evidence of record indicates that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

In so finding, the Board acknowledges the contentions of the Veteran that he is unable to work due to his service-connected disabilities.  The Veteran has argued that his disabilities make it difficult for him to manipulate objects with his hands.  The Veteran has stated that he has difficulty concentrating on tasks, remembering, and controlling his temper and frustration.  Laypersons can attest to factual matters of which they had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what he has felt and experienced, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Veteran's descriptions of the physical and mental difficulties caused by his service-connected disabilities are competent and have some probative value.  This probative value is outweighed, however, by the medical evidence of record that has consistently found that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Multiple medical evaluations over many years have reached the same conclusion. 

While the Board is sympathetic to the difficulties that the Veteran faces, the Veteran must understand that the combined 80 percent rating currently in effect for his disabilities already contemplates severe industrial impairment.  If he did not have problems, there would be no basis for the 80% finding, let alone a higher rating.    

Thus, while the Board has considered the lay contentions of the Veteran's total inability to work, the Board has placed greater probative weight on the findings of a number of clinicians that the Veteran is not precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  As the preponderance of the evidence is against the Veteran's claim for a TDIU, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Duties to Notify and Assist

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated March 2007 notified the Veteran of all of the above elements.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA treatment records.  

The Veteran has received a number of VA examinations that address his ability to secure and maintain employment.  The examination reports indicates that the examiners reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

In summary, the Board finds cannot discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2013).  

ORDER

A TDIU is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


